U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2010 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission file number 333-142429 INFORMATION SYSTEMS ASSOCIATES, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 65-0493217 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1th Street, Ste E Palm City, FL 34990 (Address of principal executive offices) (772) 403-2992 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of September 30, 2010:21,566,084 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ 1 INFORMATION SYSTEMS ASSOCIATES, INC. TABLE OF CONTENTS PART 1.FINANCIAL INFORMATION PART I Page No. Financial Statements Item 1.Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II Item 1.Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 19 Item 6.Exhibits and Reports on 8-K 19 Signatures 20 2 INFORMATION SYSTEMS ASSOCIATES, INC. BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) (Audited) Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid consulting Prepaid expenses Total Current Assets Property and Equipment (net) Other Assets Investments - TOTAL ASSETS $ $ . See Notes to Condensed Financial Statements 3 INFORMATION SYSTEMS ASSOCIATES, INC. BALANCE SHEETS LIABILITIES AND STOCKHOLDERS' EQUITY September 30, December 31, (Unaudited) (Audited) Current Liabilities Accounts payable $ $ Accrued expenses and other liabilities Note payable - line of credit Note payable - insurance Note payable -shareholder - Deferred revenue Total Current Liabilities Total Liabilities Stockholders' Equity Common stock-$.001 par value, 50,000,000 shares authorized, 21,566,084 and 18,266,084 issued and outstanding as of September 30,2010 and December 31, 2009, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) - ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Financial Statements 4 INFORMATION SYSTEMS ASSOCIATES, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue $ Cost of Sales Gross Profit Operating Expenses Administrative and general Payroll and payroll taxes Professional Total Operating Expenses (Loss) Income Before Other Income and (Expense) Other Income (Expense) Interest Income - 2 - Loss on sale of security ) - ) - Miscellaneous income - - 30 - Total other income (expense) ) 2 ) Net (Loss) Other Comprehensive (Loss) Unrealized gain/(loss) on securities: Arising during the quarter ) Total other comprehensive (loss) ) Comprehensive (Loss) $ ) $ ) $ ) $ ) Basic and Fully Diluted Earnings (Loss) per Share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding See Notes to Condensed Financial Statements 5 INFORMATION SYSTEMS ASSOCIATES, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) Cash Flows from Operating Activities Net (Loss) $ ) $ ) Adjustments to reconcile net (loss)to net cash provided from operating activities: Depreciation and amortization Loss on sale of investment - Common stock for services (Increase) decrease in: Accounts receivable ) ) Prepaid expenses ) ) Increase (decrease) in: Accounts payable Accrued expenses and other liabilities ) Other liabilities - Deferred revenue ) Net Cash (Used in) Operating Activities ) ) Cash Flows from Investing Activities Computer software development costs - ) Purchase of property and equipment ) ) Proceeds from sale of investment - Purchase of Investment - ) Net Cash (Used In) Provided by Investing Activities ) Cash Flows from Financing Activities Proceeds/(payments) from note payable - line of credit - Proceeds/(payments) made on note payable - insurance Proceeds from issuance of stock Proceeds/(payments) from note payable - shareholders - Net Cash Provided byFinancing Activities Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of period End of Period $ $ See Notes to Condensed Financial Statements 6 INFORMATION SYSTEMS ASSOCIATES, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 – STATEMENT OF SIGNIFICANT ACCOUNTING POLICIES Business Activity Information Systems Associates, Inc. (Company) was incorporated under the laws of the State of Florida on May 31, 1994.The Company provides services and software system design for the planning and implementation of Computer Aided Facilities Management (CAFM) based asset management tools. Results of operations for interim periods presented are not necessarily indicative of results of operations that might be expected for future interim periods or for the full fiscal year ending December 31, 2010. Recent Accounting Pronouncements In February, 2010, the FASB issued an amendment to Accounting Standards Codification 855, “Subsequent Events”.An entity is required to disclose the date through which subsequent events have been evaluated and the basis for that date. This created potential conflicts with issuers who also filed with the Securities and Exchange Commission.An entity that is defined as an “SEC filer” is not required to disclose the date through which subsequent events have been evaluated. This amendment is effective for interim periods ending after September 30, 2010. The Company does not believe the amendment to Topic 855 will have a significant impact on the Company’s financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the prior period financial statements presented to conform to 2010. Such reclassifications have no effect on reported income. NOTE 2 - CASH AND CASH EQUIVALENT As of September 30, 2010 As of December 31, 2009 Wachovia Bank (FDIC insured to $250,000) $ $ Petty cash Total cash and cash equivalent $ $ NOTE 3 - PROPERTY AND EQUIPMENT As of September 30, 2010 As of December 31, 2009 Computer software (developed) $ $ Computer software (purchased) Web site development Furniture, fixtures, and equipment Less accumulated depreciation and amortization $ $ Depreciation and amortization expense for property and equipment was $127,353 and $ 3,728 for the nine months ended September 30, 2010 and 2009, respectively. NOTE 4 - COMPUTER SOFTWARE DEVELOPED In 2009, the Company completed development of an updated version of the “On Site Physical Inventory” (OSPI) product.Version 2 was available as of December 1, 2009 The Company has capitalized the cost of the OSPI software using FASB Accounting Standards Codifications 350-40 “Internal Use Software” as follows: As of September 30, 2010 As of December 31, 2009 Development costs $ $ Software license agreement – payments received ) ) Software license agreement – marketing costs Less:accumulated depreciation and amortization $ $ 7 INFORMATION SYSTEMS ASSOCIATES, INC. NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 5 – INVESTMENT On April 17, 2009, the Company entered into a strategic alliance agreement with Rubicon Software Group, lpc (a company registered under the laws of England and Wales). The Company will be Rubicon’s exclusive agent in the United States for reselling Rubicon’s software and services. In return, Rubicon will be a software development partner and provide consulting services to the Company. The Company agreed to purchase 2,500,000 ordinary shares for a subscription price of £.02 (two pence) a share. The total cost of the subscription was $73,958. Within ninety days of the subscription date, the Company could purchase an additional 2,500,000 shares at the same subscription price in British pounds.The ninety day period has lapsed with the Company not purchasing any additional shares. Also, the Company has the ability, over the next three years, of subscribing to a maximum 5,000,000 warrant shares. Each warranted share will be at a subscription price of £.05 (five pence) per share and will be issued in offerings of 100,000 shares.The number of subscripted shares will be based on gross revenue received by Rubicon Software Group, lpc. On April 30, 2010 the Company entered into an agreement whereby 2,500,000 shares of stock held in Rubicon Software Group, lpc were sold to Rubicon.In remuneration for this stock the Company received $10,000 and was relieved from paying $16,611 worth of outstanding invoices. In connection with this transaction, the Company recorded a loss on sale of security of $47,347. NOTE 6 – NET (LOSS) PER SHARE Basic earning per share (EPS) is computed by dividing net (loss) by the weighted average number of common shares outstanding.The dilutive EPS adds the dilutive effect of stock options and other stock equivalents.During the nine months ended September 30, 2010, outstanding options to purchase an aggregate of 15,000,000 shares of stock were excluded from the computation of dilutive earnings per share because the inclusion would have been anti-dilutive. NOTE 7 – INCOME TAXES Income tax expense for the nine months ended September 30, 2010 and 2009 are based on the Company’s estimate of the effective tax rate expected to be applicable for the full year.The rate differs from the U.S. statutory rate primarily due to state taxes. The Company has the following net operating loss carryovers for federal income tax purposes: Expiring 2026 82,899 Expiring 2027131,828 Expiring 2028 236,311 Expiring 20291,202,600 $1,653,638 NOTE 8 – SUPPLEMENTAL CASH FLOW INFORMATION Supplemental disclosures of cash flow information for the periods ended September 30, 2010 and 2009 is summarized as follows: Cash paid during the periods for interest and income taxes: Income taxes $
